Case 8:17-cv-02896-WFJ-AAS Document 191-1 Filed 08/26/19 Page 1 of 1 PageID 4882



                          IN THE UNITED STATES DISTRICT COURT FOR
                               THE MIDDLE DISTRICT OF FLORIDA
                                        Tampa Division


  ROBERT L. VAZZO, LMFT, etc. et. al.,

            Plaintiffs,

  v.                                                   CASE NO: 8:17-cv-02896-T-02AAS

  CITY OF TAMPA, FLORIDA,

            Defendant.
                                                /



                          CITY OF TAMPA’S EXHIBIT INDEX FOR MOTION
                                TO EXCLUDE EXPERT TESTIMONY


           Exhibit                                         Title

                 1          Declaration of Christopher Rosik, Ph.D.

                 2          Rebuttal Declaration of Christopher Rosik, Ph.D.

                3-A         Deposition Transcript of Christopher Rosik, Ph.D. (Pages 1-329)

                3-B         Deposition Transcript of Christopher Rosik, Ph.D. (Pages 1-200)

                3-C         Deposition Transcript of Christopher Rosik, Ph.S. (Pages 1-99)

                 4          Declaration of Bernard Hudson, M.D.

                 5          Deposition Transcript of Bernard Hudson, M.D.




  34146305 v1
